DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities: 
Regarding claims 3 and 13, the claim element “one or more BUs” should be replaced with ---one or more bufferable units (BUs)---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seok et al. (US 2021/0037583).
Seok discloses or suggests:
regarding claims 1, 11, and 19, a device, the device comprising processing circuitry coupled to storage (see at least paragraphs 39-44, a processor coupled to a memory), a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations (see at least paragraph 44, memory), and a method, the processing circuitry configured to perform the method comprising:
establishing one or more links with a station multi-link device (STA MLD), where the STA MLD comprises one or more logical entities defining separate station devices (see at least paragraph 35, multi-link logical entity (MLLE) supports concurrent link operations);
generating a traffic indication map (TIM) bitmap of a plurality of bits, where one or more bits are associated with an association identification (AID) corresponding to the STA MLD (see at least paragraphs 25-28, per-STA TID-link mapping information field may have a number of subfields including an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields);
setting the one or more bits to a first value to indicate that there is data to be retrieved by the STA MLD on any of the one or more links (see at least paragraphs 25-27 and 30-34, each link bitmap subfield may indicate the link on which frames corresponding to the TID associated with the link bitmap subfield are sent);
generating one or more beacon frames each comprising a same TIM element, where the TIM element comprises the TIM bitmap (see at least paragraphs 25-28, a beacon frame is generated to include a multi-link configuration IE that indicates enabled link(s) of each multi-link STA, where the multi-link configuration IE includes per-STA TID-link mapping information field may have a number of subfields including an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields); and
causing to send one or more beacon frames on each of the one or more links (see at least Fig. 1 and paragraphs 25-28, transmitting a beacon frame on each of the one or more links);
regarding claims 2, 12, and 20, the STA MLD uses a AID index to lookup the corresponding bit in the TIM bitmap (see at least paragraphs 25-28, per-STA TID-link mapping information field may have a number of subfields including an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields);
regarding claims 3 and 13, a TIM bit of the TIM bitmap is set to 1 to indicate that one or more BUs are available for the STA MLD to receive (see at least paragraphs 25-27 and 30-34, in a case a first bit of the link bitmap subfield for TIDm is set to “1”, a first link may be used for sending frames corresponding to TIDm);
regarding claims 4 and 14, the one or more BUs are retrieved by the STA MLD on any enabled link of the one or more links (see at least paragraphs 25-27 and 30-34, the frames are sent on enabled link(s) for one or more TIDs);
regarding claims 5 and 15, the processing circuitry is further configured to set an additional bit to indicate a preference to retrieve the data by the STA MLD using a first link of the one or more links (see at least paragraphs 25-27 and 30-34, in a case a first bit of the link bitmap subfield for TIDm is set to “1”, a first link may be used for sending frames corresponding to TIDm);
regarding claims 6 and 16, the STA MLD wakes up the first link to be in an active state based on the preference indicated in the additional bit (see at least paragraphs 30-34 and 37-38, STA may use one or more selected links instead of all of its supported multiple links);
regarding claims 7 and 17, the STA MLD keeps the rest of its one or more links in a doze state while the first link is in the active state (see at least paragraphs 30-34 and 37-38, STA may turn off its radio for the disabled multi-link while STA may use one or more selected links instead of all of its supported multiple links);
regarding claims 8 and 18, the processing circuitry is further configured to:
assign a first AID to a first link of the STA MLD (see at least paragraphs 25-28 and 35, per-STA TID-link mapping information field may have a number of subfields including an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields, where each STA corresponds to a multi-link logical entity (MLLE));
assign a second AID to a second link of the STA MLD (see at least paragraphs 25-28 and 35, per-STA TID-link mapping information field may have a number of subfields including an association identifier (AID) subfield, a TID bitmap subfield, and link bitmap subfields, where each STA corresponds to a multi-link logical entity (MLLE));
assign a first bit in the TIM bitmap to be associated with the first AID indicating an availability of traffic destined to a first STA of the STA MLD associated with the first link (see at least paragraphs 25-27 and 30-35, in a case a first bit of the link bitmap subfield for TIDm is set to “1”, a first link may be used for sending frames corresponding to TIDm, where each STA corresponds to a multi-link logical entity (MLLE)); and
assign a second bit in the TIM bitmap to be associated with the second AID indicating an availability of traffic destined to a second STA of the STA MLD associated with the second link (see at least paragraphs 25-27 and 30-35, in a case a eighth bit of the link bitmap subfield for TIDm is set to “1”, an eighth link may be used for sending frames corresponding to TIDm, where each STA corresponds to a multi-link logical entity (MLLE));
regarding claim 9,  further comprising a transceiver configured to transmit and receive wireless signals (see at least Fig. 1 and Fig. 8, and paragraph 43, transceiver may include a transmitter capable of wirelessly transmitting and a receiver capable of wirelessly receiving); and
regarding claim 10, further comprising an antenna coupled to the transceiver to cause to send the one or more beacon frames (see at least Fig. 1 and Fig. 8, and paragraph 43, transceiver may include a transmitter capable of wirelessly transmitting and a receiver capable of wirelessly receiving, which includes an antenna for transmitting and/or receiving one or more beacon frames).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patil et al. (US 2020/0359259) discloses a multi-link operation device, where a beacon is transmitted and carries a multi-link attribute element, where an AID may be mapped to each of the wireless links and each link may have a separate AID (see at least paragraphs 125-132).
Chu et al. (US 2021/0068184) discloses a multi-link STA device affiliated with a plurality of STAs (see at least paragraphs 16-23).
Wang et al. (US 2022/0287122) discloses a multi-link WLAN, where a multi-link access point (AP) may include in its beacon a link activity indicator element, which includes details of activity on each link of a multi-link channel set (see at least paragraphs 159-166).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        11/14/2022